ELLISON, J.
This action is for personal injury alleged to have been received by plaintiff while alighting from a street car, by stepping on a loose brick *280in a disordered part of one of defendant’s streets, whereby she sprained her ankle and fell and injured her hip. She prevailed in the trial court.
The case was in this court at another time and will be found reported in 125 Mo. App. 231, to which we refer for information. On the former trial she recovered a verdict for $7,500. Of this, $3,000 was remitted and judgment entered for $4,500. That judgment was reversed, as will be seen by the report just referred to. On the last trial, from the result of which this appeal is taken, the verdict and judgment was for $2,500.
Defendant contends that a demurrer to the evidence should have been sustained on the ground that plaintiff was careless in stepping from the car into the hole in the street and that she was wearing very high and narrow heeled shoes, known as “French heels.” An examination of the evidence has satisfied us that the demurrer was properly refused. The heels were described as being very high and only about one inch wide at the bottom. We do not feel justified in declaring that wearing such character of shoes was negligence as a matter of law. We think the circuit court took the proper view in submitting it to the jury to say whether, under the circumstances disclosed, it was negligence in fact.
Defendant asked two instructions having for their purpose the submission of such question. They were properly refused since, in our opinion, the first one was too broad and the second, while not so objectionable, had its place well enough filled by one given by the court of its own motion. In the latter, the court left it to the jury to say whether shoes with such heels Avere not reasonably safe to be worn on reasonably safe streets. Considering that the jury had the benefit of this instruction there is no good ground for saying-error Avas committed in the refusal of those offered by defendant.
In the instruction for plaintiff the expression is *281used, whether the street was' reasonably safe for travel, when plaintiff, as was stated at the- outset, was injured by stepping onto the street off of a car. Defendant seems to consider that the word “travel” might be taken to mean striding along the street instead of the fact of stepping onto it. We think we ought not to adopt defendant’s view. When does one begin to travel upon a street? We think he begins when he takes his first step.. In stepping off of a street car onto the street, the first step of travel is taken, and a liability may accrue for an injury received in that step as well as any subsequent one. Of course circumstances should govern the care one should exercise in different parts of their course of travel and it may well be that one should be more careful in stepping from a car than when engaged ordinarily in going along or across a street. But the jury’s attention was properly called to the situation in which plaintiff was, and the act she was performing in getting upon the street, and we see no cause to interfere.
The damages cannot be said to be excessive. They were, in the first trial where as already stated they were reduced by $8,000 leaving a judgment for $4,500. But now a more conservative jury has placed them at $2,500, and with that sum we are content. The judgment is affirmed.
All concur.